IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39593

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 665
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 10, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DARYL CRAIG MALLORY,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of five years with a minimum period
       of confinement of three years for felony malicious injury to property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ian H. Thomson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daryl Craig Mallory was convicted of felony malicious injury to property, Idaho
Code § 18-7001(2). The district court sentenced Mallory to a unified term of five years with a
minimum period of confinement of three years. Mallory appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mallory’s judgment of conviction and sentence are affirmed.




                                                   2